Title: To Benjamin Franklin from the Comte de Sarsfield, 28 November 1777
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


friday [November] 28h 1777
Count Sarsfield’s compliments to mr. franklin and has the honour to inform him that, as he Seemed to like better, the dinner with mrs. macaulay will take place moonday next half an hour after two o’clock and that he hopes for the honour of messrs. franklin’s and mr. Deane’s company.
 
Addressed: A Monsieur / Monsieur franklin / Chez mr Rey de Chaumont / A Passy
